DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 07/29/2021, with respect to claims 1, 3, 5, 7-10, 12, 13 and 15-20, have been fully considered  and Applicant's remarks will be addressed in sequential order as they were presented.
Regarding remark, Chen does not disclose “disabling, by the processor, the lateral control system through the intersection based on the lane marking identified by the camera within the intersection not corresponding with the virtual lane to inhibit the lateral control system from controlling the lateral position of the vehicle based on the lane marking identified by the camera,” and “Matsunaga is silent as to disabling a lateral control system through an intersection based on a dashed or solid curved line of a lane marking identified by a camera within the intersection not corresponding with a line or an arc of a virtual lane to inhibit the lateral control system from controlling a lateral position of the vehicle through the intersection based on the lane marking identified by the camera,” Examiner considered the remarks and they and are persuasive. Therefore, the rejection of claims 1, 3, 5, 7-10, 12, 13 and 15-20, under 35 U.S.C. § 103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) WILLIAMS et al., US 9607513, WATANABE et al., US 20200070826, WIEGAND et al., US 20190111945, and previously disclosed prior art reference(s) CHEN, HAMMOUD  and HANNIEL.
Regarding remark to the Office’s statement, “merely a combination of well-known elements,” and remark “it would not be appropriate for the examiner to take official notice of facts without citing a prior art reference where the facts asserted to be well known are not capable of instant and unquestionable demonstration as being well-known,” Examiner respectfully disagrees. The term “merely a combination of well-known elements” is not used within the office action as an official notice, it is merely combined with a portion of the articulated rationale, within motivation statement, for teaching elements which are mapped within the office action, see MPEP § 2143.
The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 16-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al., US 20190086928, herein further known as Chen, in view of WILLIAMS et al., US 9607513, herein further known as Williams, further in view of WATANABE et al., US20200070826, herein further known as Watanabe, further in view of WIEGAND et al., US20190111945, herein further known as Wiegand.
Regarding claim 1,  Chen discloses a method for controlling a lateral position of a vehicle (paragraph 7) through an intersection  (paragraph 4), comprising: receiving, by a processor (paragraph 35 and 55), intersection data (paragraph 29-30, (e.g. data from apparatus 10, see also at least FIG. 1) transmitted by an infrastructure associated with the intersection (paragraph 34, see also at least FIG. 1), the intersection data (paragraph 29-30, and paragraph 34, lane-centric road network model) including at least a position  (paragraph 35, and 71), of a plurality of lanes associated with the intersection (paragraph 66); receiving, by the processor (paragraph 6, see also at least FIG. 2B, processor 22), a position of the vehicle (paragraph 71, see also at least FIG. 1); receiving, by the processor (paragraph 6, see also at least FIG. 2B), a lane marking (paragraph 56, see also at least FIG. 10) within the intersection (paragraph 7 and 9, see also at least FIG. 3A, and FIG. 5) identified by at least one camera associated with the vehicle (paragraph 35) determining, by the processor (paragraph 6, see also at least FIG. 2B), a current lane of travel of the vehicle (paragraph 28-29, and 38) and a future lane of travel of the vehicle based on the intersection data and the position of the vehicle (paragraph 51, paragraph 32, and paragraph 42, see also at least FIG. 3A and FIG. 9), the current lane of travel spaced apart from the future lane of travel by the intersection (paragraph 42, see also at least FIG. 3A and FIG. 9, illustrate lanes spaced apart), the current lane of travel having a first center point and the future lane of travel having a second center point (paragraph 9, and paragraph 40-42, see also at least FIG. 3A); determining, by the processor (paragraph 6, see also at least FIG. 2B), a virtual lane (paragraph 52, see also at least FIG. 9) through the intersection (paragraph 42, see also at least FIG. 3A), the virtual lane (paragraph 52, see also at least FIG. 9) providing a path of travel for the vehicle (paragraph 79)  from the current lane of travel to the future lane of travel (paragraph 4, see also at least FIG 7), the virtual lane including a line or an arc that interconnects the first center point with the second center point (paragraph 38, thick dashed lines, see also at least FIG. 3A) and having a virtual width determined based on a width of the current lane of travel and the future lane of travel (paragraph 52); determining, by the processor (paragraph 6, see also at least FIG. 2B), whether the lane marking (paragraph 57) within the intersection (paragraph 42, see also at least FIG. 3A) identified by the camera (paragraph 35, see also at least FIG. 2B) corresponds with the virtual lane (paragraph 52, see also at least FIG. 9); controlling, by the processor (paragraph 6, see also at least FIG. 2B), the lateral position of the vehicle through the intersection (paragraph 6) by a lateral control system (paragraph 7) based on the lane marking identified by the camera (paragraph 56-57, image data, paragraph 35, see also at least FIG. 2B) corresponding with the line or the arc of the virtual lane (paragraph 38, thick dashed lines, see also at least FIG. 3A); based on the lane marking (paragraph 56-57, paragraph 9, intersection identifier, lane geometry information, lane center line, lane boundaries) not corresponding with the line or the arc of the virtual lane (paragraph 38, thick dashed lines, see also at least FIG. 3A) based on the lane marking (paragraph 56-57, paragraph 9, intersection identifier, lane geometry information, lane center line, lane boundaries) identified by the camera (paragraph 56-57, image data, paragraph 35, see also at least FIG. 2B).
However, Chen does not explicitly state lane marking including a dashed or solid curved line through the intersection and maintaining the vehicle within the virtual lane through the intersection; and disabling the lateral control system through the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle through the intersection and lane marking identified by the camera within the intersection.
The method of Williams teaches lane marking including a dashed or solid curved line through the intersection (column 2, lines 59-65) and maintaining the vehicle within the virtual lane through the intersection (column 4, lines 40-45).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including lane marking including a dashed or solid curved line through the intersection as taught by Williams.
One would be motivated to modify Chen in view of Williams for the reasons stated in Williams (column 1, lines 30-40), a more robust system and method of informing drivers of lane passing regulations.  Furthermore, the more robust system is configured to keep the vehicle in its current lane.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, and lane keeping navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Watanabe teaches disabling (paragraph 50, cancel command signal) the lateral control system (paragraph 50, active lane keep (ALK)) through the intersection (paragraph 36, paragraph 50) to inhibit the lateral control system from controlling the lateral position of the vehicle (paragraph 50, exit ALK)  through the intersection (paragraph 36, paragraph 50).
It would have been obvious to persons of ordinary skill in the art at the time the invention was filed to modify Chen by including disabling the lateral control system through the intersection to inhibit the lateral control system from controlling the lateral position of the vehicle through the intersection as taught by Watanabe.
One would be motivated to modify Chen in view of  Watanabe for the reasons stated in Watanabe paragraph 4, a more robust system which reduces a burden to be imposed on the driver.  Furthermore, the system acquires front-traveling-environment information including data on an intersection for more robust vehicle navigation.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, and lane keep control that sets a target traveling course, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the method of Wiegand teaches lane marking identified by the camera within the intersection (paragraph 52).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including lane marking identified by the camera within the intersection as taught by Wiegand.
One would be motivated to modify Chen in view of  Wiegand for the reasons stated in Wiegand paragraph 5, a more robust system so user may react or be prepared to take control of the vehicle.
Additionally, the claimed invention is merely a combination of known elements of vehicle control, and lane keep control that sets a target traveling course, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claim 1 above.
Chen discloses further a method wherein the controlling, by the processor, the vehicle (paragraph 7) based on the virtual lane (paragraph 52, see also at least FIG. 9) further comprises: outputting, by the processor, one or more control signals to a human-machine interface (paragraph 77) to guide an operator of the vehicle through the intersection (paragraph 84, corridor guidance).
Regarding claim 7, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claim 1 above.
Chen discloses further a method, wherein the determining, by the processor (paragraph 7), the current lane of travel of the vehicle (paragraph 32) and the future lane of travel of the vehicle (paragraph 79) further comprises: determining, by the processor (paragraph 35), the current lane (paragraph 42-43) of the vehicle based on the position of the vehicle (paragraph 32) and the intersection data (paragraph 29-30, paragraph 34); receiving, by the processor (paragraph 35), at least one of a heading of the vehicle (paragraph 52), a speed profile of the vehicle (paragraph 84, speed calculation), a yaw rate associated with the vehicle, a rate of change of the heading of the vehicle and turn signal data associated with a turn signal lever of the vehicle; and determining, by the processor, the future lane of travel based on the at least one of the heading (paragraph 50), the rate of change of the heading the speed profile, the yaw rate, and the turn signal data, the current lane of travel (paragraph 42-43) and the intersection data (paragraph 29-30, paragraph 34).
Regarding claim 16, all limitations have been examined with respect to the method in claim 1. The vehicle in claim 16 can clearly perform the methods of claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1 above.
Regarding claim 17, all limitations have been examined with respect to the method in claim 7. The vehicle in claim 17 can clearly perform the methods of claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Regarding claim 19, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claims 16 above.
Chen discloses further a vehicle wherein the processor is further programmed to output one or more control signals to a lateral centering system associated with the vehicle to center the vehicle within the virtual lane (paragraph 9, paragraph 40, see also at least FIG. 3A, and paragraph 4, see also at least FIG. 7).
Regarding claim 20, all limitations have been examined with respect to the method in claim 3. The vehicle in claim 20 can clearly perform the methods of claim 3. Therefore, claim 20 is rejected under the same rationale as claim 3 above.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Williams, Watanabe, and Wiegand, in view of HAMMOUD, US 20200180634, herein further known as Hammoud.
Regarding claim 5, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claim 1 above.
Chen discloses further a method which further comprises: determining, by the processor, the lane marking associated with the intersection matches the virtual lane (paragraph 49, see also at least FIG. 9, and paragraph 52); and outputting, by the processor, one or more control signals to the lateral control system to maintain the vehicle within the virtual lane (paragraph 32).
However, the method of Chen does not state wherein the lane marking associated with the intersection matches the virtual lane within about 10%.
Hammoud teaches a method wherein the lane marking associated with the intersection matches the virtual lane within about 10% (paragraph 70).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including the lane marking associated with the intersection matches the virtual lane within about 10% as taught by Hammoud.
One would be motivated to modify Chen in view of Hammoud for the reasons, in order to for improved methodologies and systems for navigating a vehicle in a safe and efficient manner.
Additionally, the claimed invention is merely a combination of well-known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Williams, Watanabe, and Wiegand, in view of HANNIEL US 20200385014, herein further known as Hanniel.
Regarding claim 8, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claim 1 above.
Chen discloses further a method which further comprises: determining, by the processor, a coordinate location of the first center point on the current lane (paragraph 81).
However, the method of  Chen does not explicitly state a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point.
Hanniel teaches a method wherein determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of a first point on the current lane and a coordinate location (paragraph 72)  of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point (paragraph 114,) from objects located at varying distances both forward and to the sides of the vehicle; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance (paragraph 146); calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first center point or the second point center and the distance (paragraph 6); and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point, wherein the line or the arc that interconnects the first center point with the second center point interconnects the at least one intermediate point. (paragraph 319, see also at least FIG. 20).
 It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point as taught by Hanniel.
One would be motivated to modify Chen in view of Hanniel for the reasons stated in Hanniel, in order to address a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. 
Additionally, the claimed invention is merely a combination of well-known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9, all limitations have been examined with respect to the method in claims 1 and 8. The system in claim 9 can clearly perform the methods of claims 1 and 8. Therefore, claim 9 is rejected under the same rationale as claims 1 and 8 above.
Regarding claim 10, the combination of Chen, Williams, Watanabe, Wiegand, and Hanniel disclose all elements of claim 9 above.
Chen discloses further a method wherein the processor is programmed to output one or more control signals to a human-machine interface to guide an operator of the vehicle through the intersection (paragraph 7, the apparatus further comprises a user interface and the processor is further configured to cause the user interface to display the driving corridor on a visualization of the one or more lane records and one or more open drivable surface records, the processor further configured to cause the user interface to provide an alert (i.e. guide an operator) based on traffic information corresponding to at least one of the one or more lane records or one or more open drivable surface records)
Regarding claim 18, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claim 16 above.
Chen discloses further a method, system and vehicle wherein the determining, by the processor, the virtual lane through the intersection further comprises: determining, by the processor, a coordinate location of the first center point on the current lane (paragraph 81,).
However, Chen does not explicitly state a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point.
Hanniel teaches a method wherein a coordinate location (paragraph 72) of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point (paragraph 114); determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance (paragraph 146); calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first center point or the second point center and the distance (paragraph 6); and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point, wherein the line or the arc that interconnects the first center point with the second center point interconnects the at least one intermediate point. (paragraph 319, see also at least FIG. 20).
 It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Chen by including a coordinate location of the second center point on the future lane; calculating, by the processor, a distance between the coordinate location of the first center point and the coordinate location of the second center point; determining, by the processor, at least one intermediate point between the current lane and the future lane based on the distance; calculating, by the processor, a coordinate location for the at least one intermediate point based on the coordinate location of the first point or the second point and the distance; and extrapolating, by the processor, the virtual lane based on the coordinate location for the first point, the coordinate location for the second point and the coordinate location of the at least one intermediate point as taught by Hanniel.
One would be motivated to modify Chen in view of Hanniel for the reasons stated in Hanniel, in order to address a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. 
Additionally, the claimed invention is merely a combination of well-known elements of automated control of a vehicle within a traveling situation and a surrounding situation with respect to the vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 12, 13, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Williams, Watanabe, Wiegand, and Hanniel in view of HAMMOUD, US 20200180634, herein further known as Hammoud.
Regarding claim 12, the combination of Chen, Williams, Watanabe, Wiegand, and Hanniel disclose all elements of claim 9 above.
	However, the system of Chen does not explicitly disclose wherein the processor is further programmed to disable lateral control based on the virtual lane conflicting not corresponding with the lane marking by a difference greater than a threshold, and the threshold is about 10%.
Watanabe teaches a system wherein the processor is further programmed to disable lateral control based on the virtual lane conflicting not corresponding with the lane marking (rejected under the same rationale as claim 1 above).
Furthermore, Hammoud teaches a system of a difference greater than a threshold, and the threshold is about 10% (rejected under the same rationale as claim 5 above).
Regarding claim 13, the combination of Chen, Williams, Watanabe, and Wiegand, disclose all elements of claim 9 above.
Chen discloses further a system wherein the determining, by the processor, the current lane of travel of the vehicle and the future lane of travel of the vehicle further comprises: determining, by the processor, the current lane of the vehicle based on the position of the vehicle and the intersection data; receiving, by the processor, at least one of a heading of the vehicle, a speed profile of the vehicle, a yaw rate associated with the vehicle, a rate of change of the heading of the vehicle and turn signal data associated with a turn signal lever of the vehicle; and determining, by the processor, the future lane of travel based on the at least one of the heading (paragraph 50,), the rate of change of the heading the speed profile, the yaw rate, and the turn signal data, the current lane of travel and the intersection data.
Regarding claim 15, the combination of Chen, Williams, Watanabe, Wiegand, and Hanniel disclose all elements of claims 9 above.
Chen discloses further a system and vehicle wherein the processor is further programmed to output one or more control signals to a lateral centering system associated with the vehicle to center the vehicle within the virtual lane (paragraph 9, and paragraph 40, see also at least FIG. 3A, and paragraph 4, see also at least FIG. 7)).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669      

/JESS WHITTINGTON/            Examiner, Art Unit 3669